Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashenbrenner et al. U.S. Patent No. 8,254,992 in view of Alfano et al. U.S. PGPUG No. 2018/0321731.

Per Claim 1, Ashenbrenner discloses a computer-implemented method for adjusting wireless docking resource usage, comprising:
identifying, at a client information handling system (IHS) (portable computer 120), a configuration policy (Col. 7 line 28 – Col. 8 line 33, Figures 4 and 5, The PC stores a configuration of the docking system within memory 130. Col. 10 line 57 – Col. 11 line 11; settings/configuration),
the client IHS wirelessly connected to a docking station (Figure 2; wireless docking station 38),
the docking station providing one or more wireless connections to one or more peripheral computing components (Col. 5 lines 11-19, Figure 2; devices 28-36), respectively;
processing, at the client IHS, the configuration policy, including identifying one or more configuration rules of the configuration policy for performing computer-implemented actions of between the client IHS and the docking station (Col. 10 line 57 – Col. 11 line 11; Displaying and modifying the settings is considered “processing” the configuration policy.);
identifying, at the client IHS, when the client IHS is wirelessly connected to the docking station, a first presence state of a user with respect to the client IHS; and determining, at the client IHS, that the first presence state indicates that the user of the client IHS is not actively engaged with the client IHS, and in response, applying one or more of the configuration rules to perform computer-implemented actions between the client IHS and the docking station  (Col. 7 lines 60-63, Figure 4; Col. 10 line 57 – Col. 11 line 55, Figure 10; A user of personal computer 120 can configure and identify settings/configurations with respect to wireless docking connection to docking station 38. The personal computer 120 can monitor and detect when an inactivity time period of the personal computer has reached a timeout value. The personal computer 120 further terminates the docking session upon the inactivity period reaching a timeout value, thereby allowing the docking station and connected peripherals/resources to be used by another user.).

Ashenbrenner discloses terminating a docking session between the portable computer and the wireless docking station when an inactivity timer has elapsed. Terminating a docking session could be considered a drastic form of the limitation, “throttle resource utilization”. However, the scope of the claimed invention is directed towards being able to switch between a throttled state and an unthrottled state of the connected device and the docking station. Therefore, a secondary reference is being relied on to teach throttling of a resource within a computing device due to an observed inactivity, wherein the throttling is not as extreme as a complete connection termination.

Alfano teaches an information handling system 100 utilizing a plurality of sensors 202 to implement a user presence based power management and security system 132 (Paragraphs 48-50). Alfano further teaches that when a user’s presence is determined to be absent for a specific time period, a low power protocol can be entered at the information handling system 100. The low power protocol can include a plurality of different power saving measures that are considered as throttling the usage of a resource by the information handling system (Paragraphs 51 and 111; Dimming or completely turning of a screen, turning off radio systems, etc.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the resource throttling measures of Alfano within the wireless docking station system of Ashenbrenner because it allows for more easily moving from a throttled state to an unthrottled state when user presence is not detected, as opposed to fully terminating a docking session and then having to reestablish another docking session when a user of the portable computer returns.

Per Claim 2, Ashenbrenner discloses establishing a docking station connection between a computing device and a docking station (Col. 4 lines 5-11, Figure 9). Ashenbrenner does not specifically disclose ceasing the throttling of a resource utilization between the computing device and the docking station, where the throttling does not reach the level of complete connection termination.

However, Alfano discloses a system entering a low power protocol when a user is absent for a predetermined period of time, and then returning to a full power protocol when a user’s presence is detected (Paragraphs 85-87).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the resource throttling measures of Alfano within the wireless docking station system of Ashenbrenner because it allows for easily switching between different resource utilization states to conserve power and resources.

Per Claim 4, Ashenbrenner discloses the computer-implemented method of 1, wherein the configuration policy further indicates a time threshold associated with the configuration rules for performing the computer-implemented actions of throttling resource utilization between the client IHS and the docking station, wherein identifying, when the client IHS is wirelessly connected to the docking station, the first presence state of the user with respect to the client IHS includes identifying the first presence state of the user with respect to the client IHS for a first time amount, the method further comprising: comparing the first time amount to a first time threshold of the configuration policy; determining that the first time amount is greater than the first time threshold; identifying a particular configuration rule of the configuration rules corresponding to i) identification of the first presence state and ii) determining that the first time amount greater than the first time threshold; and applying the particular configuration rule including performing a first subset of the computer-implemented actions to throttle resource utilization between the client IHS and the docking station (Col. 10 line 57 – Col. 11 line 55, Figures 4 and 10; Time out value 612).

Ashenbrenner discloses a single time threshold, not “two or more time thresholds”.

However, Alfano discloses a plurality of different sensors providing data on whether or not a user is present. Alfano discloses that each of the different sensors can comprise a time period for which gauge whether the presence of a user exists or not (Paragraphs 63 – 69, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Alfano’s multiple sensor and specific time period thresholds with the system of Ashenbrenner because different sensors provide a more diverse array of types of data (human presence via camera, radio activity, voice via microphone, etc), with each of the sensors requiring different thresholds for making the determination.

Per Claim 5, Ashenbrenner does not specifically disclose the methods used for determining that a user has been inactive.

However, Alfano discloses implementing two or more locations for use in determining that a user has become inactive and taking resource throttling measures (Paragraph 48, GPS location devices; Paragraph 52 proximity sensors, paragraph 56, Figure 5 discloses a user moving between different physical locations, directly in front of a computer, near a computer but not directly in front, or completely out of proximity. Each of these locations can be used in determining whether at least one of the measures (a subset) discussed in Paragraphs 51 and 111 will be taken.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the location based tracking of Alfano as a method for determining user activity of Ashenbrenner because users not located at or near a computing device, such as a personal computer, typically represents a scenario where at least a first resource throttling step such as a screen dimming could be useful.

Per Claims 6-8, Ashenbrenner does not specifically disclose the methods used for determining that a user has been inactive.

However, Alfano discloses each of the following being used determining a user’s presence, infrared camera (Paragraphs 48, 52), a camera (Paragraph 48), or audio detector (Paragraphs 48, 55; microphone).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the methods taught by Alfano to detect the presence of a user at the computing device of Ashenbrenner because each can be effectively used across different types of computing devices for making a user presence determination.

Per Claim 9, Ashenbrenner discloses the computer implemented method of claim 1, further comprising receiving the configuration policy from a server information handling system (Col. 12 line 60 – Col. 13 line 18).

Per Claim 10, Alfano has been shown to teach the configuration rules are further for performing computer-implemented actions of throttling resource utilization at the client IHS and the docking station, the method further comprising applying the one or more of the configuration rules to perform computer-implemented actions of throttling resource utilization at the client IHS and the docking station (Paragraphs 51 and 111; Dimming or completely turning of a screen, turning off radio systems, etc.).

Per Claim 11, Alfano has been shown to teach wherein performing the computer-implemented actions of throttling resource utilization between the client IHS and the docking station includes one or more of reducing wireless traffic between the client IHS and the docking station, changing a power state of a display of the client HIS (Paragraphs 51 and 111; Dimming or completely turning of a screen, turning off radio systems, etc.), and reducing a graphic fidelity of the display of the client IHS.

Per Claim 12, please refer to the above rejection of claim 1 as the limitations are substantially similar. Additionally, Ashenbrenner teaches the information handling system 120 comprising a processor 132 having access to memory 130 to execute instructions for performing the claimed limitations (Figure 5).

Per Claims 13-18, please refer to the above rejection of claims 2, 4, 5, and 9-11 respectively, as the limitations are substantially similar and the rejections are equally applicable.

Per Claims 19 and 20, please refer to the above rejection of claims 1 (and 12) and 2 as the limitations are substantially similar. Additionally, Ashenbrenner teaches the information handling system 120 comprising a processor 132 having access to memory 130 to execute instructions for performing the claimed limitations (Col. 8 lines 7-16, Figure 5)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 3, several prior art references teach a wireless docking station with some level of control over the connection to another computing device:

U.S. Patent No. 10,194,478; Figure 2, docking center 110 comprises docking module 123 and docking management 123-2.

U.S. Patent No. 9,131,335; Figure 1A, wireless docking center device 100 comprises wireless docking center program 142.

U.S. Patent No. 9,338,268; Figure 9, docking station 920 comprises control unit 922 for establishing and maintaining communication with dockee device 910.

However, no combination of the prior art, when considered in combination with the limitations of claim 1, specifically teaches the docking station having a second/additional configuration policy implemented by the docking station to throttle resource utilization, in concert with the first configuration policy and resource throttling being done at the first computing device.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186